Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to applicant’s claim amendments on 10/08/2021. Claims 1-3, 6-18 and 20-23 are pending. Claims 1-3, 6-18 and 20-23 are allowed. 

Claim status:
Claims amended: 20-22.
Claims canceled: 4-5, and 19.
New claim added: 23.
Pending claims: 1-3, 6-18 and 20- 23.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  


AMENDMENT TO THE CLAIMS

1.  (Previously Presented) A card authorization system comprising:
a card comprising a substrate, a processor, a memory, a communication
interface, an input device, a display device, and a chip, wherein: 
the chip is in data communication with the processor by a plurality of pins, and
an obstruction is placed between the plurality of pins; and
a server in data communication with the card, the server configured to generate
an authorization passcode upon an initiation of a transaction session,
wherein, upon the initiation of a transaction session, the card is configured to:
receive an entered passcode through the input device,
display the entered passcode on the display device, and
		transmit the entered passcode to the server; and
	wherein, upon receipt of the entered passcode, the server is configured to:
		compare the entered passcode to the authorization passcode, and 
	upon a determination that the entered passcode is a match for the authorization passcode, transmit a match notification indicating the transaction session is valid, and

authorization passcode, transmit a mismatch notification terminating the transaction session; and
wherein, upon receipt of the match notification, the card is configured to connect
the plurality of pins by removing the obstruction.  
(Original) The card authorization system of claim 1, wherein the server is configured to transmit the authorization passcode to a client device associated with the card.  
(Previously Presented) The card authorization system of claim 1, wherein the chip is configured to conduct a transaction upon connection to the processor.  
(Cancelled) 
(Cancelled) 
(Original) The card authorization system of claim 1, wherein: 
the input device comprises a plurality of keys configured for the entry of one or
more characters, 
the plurality of keys includes at least one deletion key configured to delete an
entered character, and 
a press of the at least one deletion key results in the removal of an entered
character from the display.   
(Original) The card authorization system of claim 6, wherein the substrate includes a 	piezoelectric layer and the input device is embedded within the piezoelectric layer.
(Original) The card authorization system of claim 6, wherein the substrate comprises 	a capacitive touch screen panel, the input device comprises a capacitive touch screen, 	and the display device comprises a capacitive touch screen.  
(Original) The card authorization system of claim 6, wherein the substrate comprises 	a resistive touch screen panel, the input device comprises a resistive touch screen, 	and the display device comprises a resistive touch screen.  
 (Original) The card authorization system of claim 1, wherein the server is configured 	to terminate the transaction session upon the determination that the entered passcode 	is a mismatch for the authorization passcode.  
 (Original) The card authorization system of claim 1, wherein the card is configured to 	terminate the transaction session upon receipt of the mismatch notification.  
 (Original) The card authorization system of claim 1, wherein: the server is in data 	communication with the card via a network comprising one or more intermediary 	devices, and the one or more intermediary devices includes an Automated Teller 	Machine (ATM).  
 (Original) The card authorization system of claim 13, wherein the ATM is configured 	to end the transaction session upon receipt of the mismatch notification.  
 (Previously Presented) A method for authorizing a card comprising a substrate, a 	processor, a memory, a communication interface, an input device, a display device, 	and a chip in data communication with the processor by a plurality of pins, the method 	comprising:
initiating, by the processor, a transaction session;
receiving, by the input device, an initial passcode;
receiving, by the input device, an edit to the initial passcode; 
creating, by the processor, an entered passcode in response to the edit to the initial passcode; 

comparing, by the server, the entered passcode to an authorization passcode; generating, by the server and upon a determination that the entered passcode is a match for the authorization passcode, a match notification; and
transmitting, by the server, the match notification,
receiving, by processor, the match notification, and  
connecting, by the processor, the plurality of pins by removing an obstruction located between the plurality of pins.  
 (Original) The method for authorizing a card of claim 14, further comprising:
determining, by the server, that the entered passcode is a mismatch for the authorization passcode; and
terminating, by the server, the transaction session.  
 (Original) The method for authorizing a card of claim 14, further comprising:   				determining, by the server, that the entered passcode is a mismatch for the 			authorization passcode;  generating, by the server, a mismatch notification; 			transmitting, by the server, the mismatch notification to the card; and upon receipt 		of the mismatch notification, terminating, by the card, the transaction session.  
 (Original) The method for authorizing a card of claim 16, further comprising:
initiating, by the card, a second transaction session;
displaying, by the display device, a request for entry of a second initial passcode; and
receiving, by the input devices, a second initial passcode.  
 (Original) The method for authorizing a card of claim 14, further comprising:

 (Cancelled) 
 (Currently Amended) The card authorization system of claim 23, wherein the 			card is a contactless card and the communication interface is a near field 				communication interface.  
 (Currently Amended) The card authorization system of claim 23, wherein: 
the input device comprises at least one selected from the group of a capacitive touch screen and a resistive touch screen, and
the display comprises at least one selected from the group of a capacitive touch screen and a resistive touch screen.  
 (Currently Amended) The card authorization system of claim 23, wherein: 
the substrate comprises one or more openings at least partially encompassing the input device and the display device, and
the one or more openings are formed by at least one selected from the group of milling, drilling, and cutting.  
 (New) A card authorization system comprising: a card comprising a substrate, a 			processor, a memory, a communication 	interface, an input device, a display 			device, and a chip, wherein: the chip is in data communication with the processor 		by a plurality of pins, and an obstruction is placed between the plurality of pins; 			and a mobile device in data communication with the card, the mobile device 			configured to generate an authorization passcode upon an initiation of a 		
		receive an entered passcode through the input device, display the entered passcode on the display device, and
	transmit the entered passcode to the mobile device; and
		wherein, upon receipt of the entered passcode, the mobile device is 	configured to:
		compare the entered passcode to the authorization passcode, and 
upon a determination that the entered passcode is a match for the authorization passcode, transmit a match notification indicating the transaction session is valid, and
	upon a determination that the entered passcode is a mismatch for the authorization passcode, transmit a mismatch notification terminating the transaction session; and	
	wherein, upon receipt of the match notification, the card is configured to connect the plurality of pins by removing the obstruction.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1, 14, 23 and their dependent claims 2-3, 6-13, 15-18, and 20- 22 respectively are allowed because the closest prior art of record and references of Hart et al (US 2020/0104830 A1), in view of Wang et al (US 2016/0247161 A1), in any 

Furthermore, the above claimed elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. For these reasons independent claims 1, 14 and 23 are allowable over the prior art of record, and claims  2-3, 6-13, 15-18, and 20-22 are allowed by dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
	Breed et al (2017/0300799 A1) discloses Smart Card
	Rezayee et al (US 2018/0240117 A1) discloses Line-based Chip Card Tamper Detection
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM ALI whose telephone number is (571) 270-3021.  The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/HATEM M ALI/
Art Unit 3691

/HANI M KAZIMI/Primary Examiner, Art Unit 3691